UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :
SEAN FLYNN,                                               :
                                                          :                              9/30/2019
                                         Plaintiff,       :
                                                          :
                      - against –                         :      18-CV-2686 (VSB) (OTW)
                                                          :
                                                          :        OPINION & ORDER
NANCY A. BERRYHILL, Acting                                :
Commissioner of Social Security,                          :
                                                          :
                                         Defendant.       :
--------------------------------------------------------- X

Appearances:

Christopher James Boyes
Law Office of Christopher James Bowes, Esq.
Shoreham, New York
Counsel for Plaintiff

Susan Colleen Branagan
U.S. Attorney’s Office for the Southern District of New York
New York, New York
Counsel for Defendant

VERNON S. BRODERICK, United States District Judge:

        Plaintiff Sean Flynn brings this action seeking judicial review of the final decision of the

Acting Commissioner of Social Security (“Defendant”), denying Plaintiff Social Security disability

insurance benefits under Title II of the Social Security Act. I referred the case to Magistrate Judge

Gabriel W. Gorenstein for a report and recommendation on the motion. (Doc. 8.) Shortly

thereafter, the action was re-designated to Magistrate Judge Ona T. Wang, and the referral I had

entered was reassigned to her.

        On July 12, 2019, both parties filed competing motions for judgment on the pleadings,

which were briefed in a joint stipulation. (Doc. 20.) Before me is Judge Wang’s August 13, 2019
Report and Recommendation, (Doc. 21), which recommends that Plaintiff’s motion be granted in

part and that Defendant’s motion be denied.

       A district court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). “To accept the report and

recommendation of a magistrate, to which no timely objection has been made, a district court need

only satisfy itself that there is no clear error on the face of the record.” Nelson v. Smith, 618 F.

Supp. 1186, 1189 (S.D.N.Y. 1985).

       Here, although the Report provided that the “parties shall have fourteen (14) days (including

weekends and holidays) from receipt of this Report to file written objections[,]” (Doc. 21, at 19),

neither party has filed an objection, or sought an extension to file an objection. I have reviewed

Judge Wang’s thorough and well-reasoned Report and Recommendation for clear error and, after

careful review, find none. I therefore adopt the Report and Recommendation in its entirety.

       Plaintiff’s motion is GRANTED, and this case is remanded pursuant to sentence four of 42

U.S.C. § 405(g) for further proceedings, consistent with the Report and Recommendation.

       The Clerk’s Office is respectfully directed to enter judgment remanding this case to the

Commissioner of Social Security.

SO ORDERED.


Dated: September 30, 2019
       New York, New York
                                                     ______________________
                                                     Vernon S. Broderick
                                                     United States District Judge




                                                        2
